DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Oath/Declaration
2.   The oath/declaration filed on 06/27/2009 is acceptable.
                                   Request under Rule 48 correcting Inventorship
3.   The Request under Rule 48 correcting Inventorship filed on 11/20/2019 has been acknowledged and considered.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.    Claims 1-5, 10-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over KO et al., hereafter “KO” (U.S. Publication No. 2015/0035131 A1) in view of Joshi et al., hereafter “Joshi” (U.S. Patent No. 6,825,556 B2).
      Regarding claim 1, KO discloses a semiconductor package, comprising: 
           a package substrate (104, para [0015]) on a substrate (100, para [0015]); 
           a die (110) on the package substrate (104); and 
           a conductive stiffener (116, para [0018]) over the package substrate (104) and the substrate (100), wherein the conductive stiffener (116) surrounds the package substrate (104), wherein the conductive stiffener (116) has a top portion (upper portions on 104) and a plurality of sidewalls (against to edge of 104), and wherein the top portion is disposed on the package substrate (104), and the plurality of sidewalls are vertically disposed on the substrate (100) (e.g. Fig. 3).   
       KO discloses the features of the claimed invention as discussed above, but does not disclose wherein the top portion is directly disposed on the package substrate.
      Joshi, however, discloses wherein the top portion of the stiffener (14) is directly disposed on the package substrate (28) (e.g. Fig. 5).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KO to provide wherein the top portion of the stiffener is directly disposed on the package substrate as taught by Joshi for a purpose of bending resistance of the stiffener more effectively imposed on the package substrate.
     Regarding claim 2, KO and Joshi (citations to KO unless otherwise noted) discloses wherein the substrate (100) has a plurality of conductive pads (102a, para [0020]), and wherein the plurality of conductive pads (102a) are conductively coupled to a ground source (e.g. Fig. 3 and para [0020]).
       Regarding claim 3, KO and Joshi (citations to KO unless otherwise noted) discloses wherein the conductive stiffener (116) conductively couples the package substrate (104) to the plurality of conductive pads (102a) of the substrate (100) (e.g. Fig. 3).
        Regarding claim 4, KO and Joshi (citations to KO unless otherwise noted) discloses wherein the top portion of the conductive stiffener (14) has a cavity (16) that surrounds the die (12 in Fig. 5 in Joshi), and wherein the top portion of the conductive stiffener (116) is directly disposed on a plurality of outer edges of the package substrate (104) (e.g. Fig. 3).
        Regarding claim 5, KO and Joshi (citations to KO unless otherwise noted) discloses further comprising: a plurality of first solder balls (112) coupled to the die (110) and the package substrate (104); a plurality of second solder balls (130) coupled to the package substrate (104) and the substrate (100); a solder material (120, para [0020]) coupled to the plurality of sidewalls of the conductive stiffener (116) and the plurality of conductive pads (102a) of the substrate (100); and an underfill material (114, para [0021]) between the die (110) and the package substrate (104), wherein the underfill material (114) surrounds the plurality of first solder balls (1120 9e.g. Fig. 3).
     Regarding a process claim 10, prior art device either anticipates or render obvious a claimed process, in its normal and usual operation, and it would necessary perform the method claim, MPEP2112.02.
      Regarding claim 11, KO and Joshi (citations to KO unless otherwise noted) discloses wherein the substrate (100) has a plurality of conductive pads (102a, para [0020]), and wherein the plurality of conductive pads (102a) are conductively coupled to a ground source (e.g. Fig. 3 and para [0020]).
       Regarding claim 12, KO and Joshi (citations to KO unless otherwise noted) discloses wherein the conductive stiffener (116) conductively couples the package substrate (104) to the plurality of conductive pads (102a) of the substrate (100) (e.g. Fig. 3).
        Regarding claim 13, KO and Joshi (citations to KO unless otherwise noted) discloses wherein the top portion of the conductive stiffener (14) has a cavity (16) that surrounds the die (12 in Fig. 5 in Joshi), and wherein the top portion of the conductive stiffener (116) is directly disposed on a plurality of outer edges of the package substrate (104) (e.g. Fig. 3).
        Regarding claim 14, KO and Joshi (citations to KO unless otherwise noted) discloses further comprising: a plurality of first solder balls (112) coupled to the die (110) and the package substrate (104); a plurality of second solder balls (130) coupled to the package substrate (104) and the substrate (100); a solder material (120, para [0020]) coupled to the plurality of sidewalls of the conductive stiffener (116) and the plurality of conductive pads (102a) of the substrate (100); and an underfill material (114, para [0021]) between the die (110) and the package substrate (104), wherein the underfill material (114) surrounds the plurality of first solder balls (1120 9e.g. Fig. 3).
5.    Claims 7 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over KO and Joshi in view of Wang et al., hereafter “Wang” (U.S. Patent No. 8,212,353 B1).
       Regarding claims 7 and 16, KO and Joshi disclose the features of the claimed invention as discussed above, but does not disclose wherein the conductive stiffener is a picture frame conductive stiffener.
     Wang, however, discloses wherein the conductive stiffener (123) is a picture frame conductive stiffener (e.g. Fig. 1 and col. 7, lines 42-46).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KO and Joshi to provide wherein the conductive stiffener is a picture frame conductive stiffener as taught by Wang for a purpose of improving the bending resistance of the stiffener.
                                                      Allowable Subject Matter
6.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 19-25 would be allowed.
         Claims 19-25 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention having a semiconductor package, comprising wherein the conductive line conductively couples the power source to the plurality of second sidewalls of the conductive stiffener as cited in the independent claim 19.
         Claims 20-25 are directly or indirectly depend on the independent claim 19.
        Claims 6, 8-9, 15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the conductive stiffener has a plurality of conductive portions, wherein the plurality of conductive portions are positioned on a bottom portion of the plurality of sidewalls, and wherein the conductive portions are conductively coupled to the plurality of sidewalls of the conductive stiffener, the solder material, and the plurality of conductive pads of the substrate as cited in claim 6 and further comprising: a power source on the substrate, wherein the power source includes a capacitor or a voltage regulator; and a conductive line conductively coupled to the power source and a portion of the conductive stiffener; and a plurality of interconnects conductively coupling the power source to the portion of the conductive stiffener and the die as cited in claim 8 and wherein the plurality of sidewalls include a plurality of first sidewalls or a plurality of second sidewalls, wherein the plurality of first sidewalls continuously extend alongside a plurality of sidewalls of the package substrate, and wherein the plurality of second sidewalls include a plurality of legs and a plurality of openings between the plurality of legs as cited in claim 9 and wherein the conductive stiffener has a plurality of conductive portions, wherein the plurality of conductive portions are positioned on a bottom portion of the plurality of sidewalls, and wherein the conductive portions are conductively coupled to the plurality of sidewalls of the conductive stiffener, the solder material, and the plurality of conductive pads of the substrate as cited in claim 15 and further comprising: disposing a power source on the substrate, wherein the power source includes a capacitor or a voltage regulator; and disposing a conductive line on the substrate, wherein the conductive line conductive couples the power source to a portion of the conductive stiffener; and disposing a plurality of interconnects in the package substrate, wherein the plurality of interconnects conductive couples the power source to the portion of the conductive stiffener and the die as cited in claim 17 and wherein the plurality of sidewalls include a plurality of first sidewalls or a plurality of second sidewalls, wherein the plurality of first sidewalls continuously extend alongside a plurality of sidewalls of the package substrate, and wherein the plurality of second sidewalls include a plurality of legs and a plurality of openings between the plurality of legs as cited in claim 18.
                                                               Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892